Per Curiam. Appellant Joe Copeland, by and through am. attorney, has filed a motion for a belated appeal and request for new counsel. His attorney, Norman G. Cox, states in the motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  The motion for a belated appeal is granted. The motion requesting new counsel is denied. A copy of this opinion will be forwarded to the Committee on Professional Conduct.